Exhibit 10.1

 

 

COMMUNITY BANK OF THE CHESAPEAKE
EXECUTIVE INCENTIVE COMPENSATION PLAN

 

 

(as amended and restated effective January 1, 2016)

 

 

 

 

 

 

 

 

COMMUNITY BANK OF THE CHESAPEAKE

EXECUTIVE INCENTIVE COMPENSATION PLAN

(As, Amended and Restated Effective January 1, 2016)

 

 

ARTICLE I

GENERAL PROVISIONS

 

           1.01           Purpose. This purpose of The Community Bank of the
Chesapeake Executive Incentive Compensation Plan, as amended and restated is to
align the interests of Participants with the interests of the Bank, the Company
and Company shareholders by providing Participants with an opportunity to earn
incentive compensation upon the achievement of Company, Bank
(branch/department), and/or individual performance goals.

 

It is intended that the Plan be an unfunded plan maintained primarily to provide
bonuses in the form of cash and non-cash compensation for a select group of
management or highly compensated employees within the meaning of Section 201(2)
of ERISA and that benefits provided under the Plan be taxable to Participants
only when actually received. The Plan shall be administered, construed and
interpreted in a manner consistent with the purpose and intent set forth in this
Section.

 

           1.02           Effective Date. The Plan was originally adopted
effective January 1, 1992 and subsequently amended and restated on January 1,
1998, December 23, 2002, December 31, 2008, January 1, 2010 and January 1, 2015.
The effective date of this restatement is January 1, 2016 (“Effective Date”).

 

ARTICLE II

DEFINITIONS

 

           Unless the context clearly requires otherwise, the terms defined in
this Article II shall, for all purposes of this Plan, have the respective
meanings specified in this Article II.

 

           2.01           “Affiliate” means any company that would be considered
an affiliate of the Bank or the Corporation pursuant to Section 424 of the Code.

 

           2.02           “Bank” means Community Bank of the Chesapeake.

 

           2.03           “Beneficiary” means the person or persons designated
as a Participant’s beneficiary or beneficiaries in accordance with Section 4.06
hereof.

 

           2.04           “Benefits” shall mean, as to any Participant, any
incentive compensation provided under Article IV hereof (also referred to as an
Incentive Award in this Plan).

 

           2.05           “Board” means the Board of Directors of the Bank.

 

           2.06           Reserved.

 

           2.07           “Cause” means personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profits,
intentional failure to perform stated duties, willful violation of a material
provision of any law, rule or regulation (other than traffic violations or
similar offenses), or a material violation of a final cease-and-desist order or
any other action which results in a material financial loss to the Bank. A
determination of “Cause” shall be made by the Board within its sole discretion.

 



 1 

 

 

           2.08           “Chairman” means the Chairman of the Governance
Committee who shall be responsible for coordinating all actions of the
Committee.

 

           2.09           “Code” means the Internal Revenue Code of 1986, as
amended from time to time. References to a Code section shall include any
comparable section or sections of future legislation that amends, supplements or
supersedes such section.

 

           2.10           “Committee” means the members of the Compensation
Committee of the Board who are appointed to serve on the Committee. In the
absence at any time of a duly appointed Committee, the Plan shall be
administered by the Board.

 

           2.11           “Compensation” means a Participant’s base salary for
the calendar year, as adjusted from time to time. Base salary will include only
amounts paid by the Bank (including such amounts contributable to the Bank’s
401(k) plan by employees) and will exclude amounts paid by third party
providers, such as disability.

 

           2.12           “Corporation” means The Community Financial
Corporation.

 

           2.13           “Employee” means any individual who performs service
in the business of the Bank, the Corporation or any Affiliate, excluding any
individual who performs such services as a self-employed person.

 

           2.14           “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended from time to time.

 

           2.15           “Good Standing” means an employee’s overall
performance meets expectations (as determined by the Bank) and the employee is
not under corrective action or probation.

 

           2.16           “Incentive Award” means cash or non-cash compensation
paid to Participants pursuant to Article IV hereof (also referred to as a
Benefit in this Plan).

 

           2.17           “Maximum Incentive” means the maximum Incentive Award
that can be earned under this Plan for maximum performance, subject to Committee
discretion.

 

           2.18           “Multiplier” means for any calendar year the
percentage of the performance goals established by the Committee or the Board
that the Bank has achieved.

 

The Committee shall work with management, and independent consultants from time
to time, to set appropriate performance goals under the Plan by the end of the
first quarter of each Performance Period. Once the goals are set, the Committee
or its designee will communicate the performance goals to Participants (for each
Performance Period) through performance scorecards. The Company performance
goals may include, but are not limited to, NIATBI, Return on Assets (ROA),
Return on Average Assets (ROAA), Return on Earnings (ROE), Earnings Per Share
(EPS) or Non-Performing Loans, subject to the Committee’s discretion to take
into account or to disregard any extraordinary financial events.

 

           2.19           “NIATBI” means the net income (after taxes and before
Benefits accrued for the fiscal year) of the Bank and its Affiliates, and shall
be determined by the Committee in accordance with generally accepted accounting
principles.

 



 2 

 

 

           2.20           “Participant” means an Employee who has become a
Participant in the Plan as provided for in Article III.

 

           2.21           “Performance Period” means January 1 – December 31st.

 

           2.22           “Plan” means the Community Bank of the Chesapeake
Executive Incentive Compensation Plan as herein set forth and as it may from
time to time be amended.

 

           2.23           “Target Incentive” means the Incentive Award that may
be earned if level performance for each performance measure is satisfied
(“Target Performance”), subject to Committee discretion. Target performance is
based upon historical data and management’s best judgement as to expected
performance during an applicable performance period.

 

           2.24           “Threshold Incentive” means the Incentive Award
determined by the Committee if Target Performance is not achieved, but the
Committee determines a level of incentive opportunity is present.

 

ARTICLE III

ELIGIBILITY AND PARTICIPATION

 

The Committee shall have sole discretion to determine which Employees are
eligible to participate in the Plan. The Committee may, in its sole discretion,
limit eligibility for any reason including, but not limited to, ensuring that
the Plan at all times complies with ERISA. Eligibility may be subject to
fulfillment of conditions, if any, as the Committee, in its sole discretion, may
impose. Employees are only eligible to participate in the Plan if they are in
“Good Standing”.

 

ARTICLE IV

BENEFITS/INCENTIVE AWARDS

 

           4.01           Incentive Awards. Commencing January 1, 2016, each
Participant will have a pre-determined Threshold, Target and Maximum Incentive
Award opportunity dependent upon his/her level of responsibility within the
Bank, that is expressed as a percentage of such Participant’s Compensation as of
the last day of the Performance Period (“Incentive Award Opportunity”). The
Incentive Award Opportunities for each Participant for the applicable
Performance Period will be approved by the Committee on an annual basis. The
Committee has the authority to set and amend the Incentive Award Opportunity and
the weighting of the criteria applicable to individual Participants in the Plan.
Incentive Award Opportunities will be determined based on a combination of
performance measures as determined by the Committee.

 

Unless otherwise specified in this Plan, Participants must be employed by the
Bank on the date an Incentive Award is to be distributed in order to earn the
Incentive Award under this Plan. In addition, all Participants must be in “Good
Standing” in order for Incentive Awards to be earned under this Plan.

 

           4.02           Recoupment. Notwithstanding anything herein to the
contrary, the Committee may, to the extent permitted by applicable law and stock
exchange rules or by any policies adopted by the Company or its affiliates,
cancel or require reimbursement of an Incentive Award distributed under this
Plan.

 



 3 

 

 

           4.04           Payment of Incentive Awards/Benefits. Incentive
Awards/Benefits shall be determined by the Committee as soon as is practicable
after the end of each Performance Period and will be calculated using a ratable
approach. For purposes of this Plan, the ratable approach shall mean that
payouts may be calculated as a proportion of the Threshold, Target and Maximum
Incentive Award opportunities. If actual performance falls below between
performance levels, the payout will also fall between the pre-defined
performance level on a pro-rate basis. The Benefits or Incentive Awards, at the
Committee’s discretion, will be in the form of cash and/or non-cash
compensation. If an Incentive Award is distributed in Company common stock, the
Incentive Award will be valued at the fair market value of the Company common
stock as determined under The Community Financial Corporation 2015 Equity
Compensation Plan or successor plans or such other method at the Committee’s
discretion for stock awards. Incentive Awards distributed in Company common
stock may also be subject to a vesting condition upon grant. Once the
Benefits/Incentive Awards are determined by the Committee they will be paid in
the payroll immediately following the determination of the Benefits/Incentive
Awards, but in no event later than 75 days after the end of the applicable
Performance Period. Employment on the distribution date is a condition of
earning a Benefit/Incentive Award. In the event a Participant dies after the
determination of the Incentive Award/Benefit but prior to distribution, the
Participant’s Beneficiary shall receive the Benefit/Incentive Award.

 

           4.05           Source of Benefits. The cash Benefits payable under
the Plan shall be paid by the Bank out of its general assets and shall not be
funded by trust or otherwise. Nothing contained in this Plan shall constitute,
or be treated as, a trust or create any fiduciary relationship. The Bank shall
be under no obligation to segregate any assets to provide Benefits under the
Plan and no person or entity which is entitled to payment under the terms of the
Plan shall have any claim, right, security interest, or other interest in any
fund, trust, account, insurance contract, or asset of the Employer. To the
extent that a Participant or any other person acquires a right to receive any
Benefit under the Plan, such right shall be limited to that of a recipient of an
unfunded, unsecured promise to pay amounts in the future and the Participant’s
(or other person’s) position with respect to such amounts shall be that of a
general unsecured creditor of the Employer. The non-cash compensation Benefits
payable under the Plan shall be granted to Participants by the Board of
Directors of the Corporation from The Community Financial Corporation 2015
Equity Compensation Plan or any other shareholder approved equity plan, to the
extent shares are available under the plan.

 

           4.06           Minority disability or Incompetency. If any Benefit
becomes payable under this Plan to a minor, to a person under legal disability
or to a person not adjudicated incompetent but who the Committee in its
discretion determines to be incapable by reason of illness or mental or physical
disability of managing his or her financial affairs, the Committee may direct
that such Benefit shall be paid to the legal representative or custodian of such
person or to any relative or friend of such person, or that such amount be paid
directly for such person’s support and maintenance. Payments so made in good
faith shall completely discharge the Committee and the Bank of any and all
obligations and liabilities with respect to such payments.

 

           4.07           Designation of Beneficiary. A Participant may file
with the Committee a written designation of a Beneficiary who is to receive his
or her vested benefits in the event of the Participant’s death before his or her
collection of said benefits. Such designation of Beneficiary may be changed at
any time by written notice to the Committee. The designation last filed with the
Committee shall be controlling. In the event of the death of a Participant and
in the absence of a beneficiary validly designated under the Plan who is living
at the time of the Participant’s death, the Participant’s estate shall be deemed
to be the Beneficiary for purposes of this Plan.

  

 4 

 



 

ARTICLE V

PLAN ADMINISTRATION

 

           5.01            (a) Responsibilities of the Committee. The Committee
has the responsibility to approve, amend, or terminate the Plan as necessary.
The actions of the Committee shall be final and binding on all parties. The
Committee shall also review the operating rules of the Plan on an annual basis
and revise these rules if necessary. The Committee also has the sole ability to
decide if an extraordinary event totally outside of management’s influence, be
it a windfall or a shortfall, has occurred during the current Plan year, and
whether the figures should be adjusted to neutralize the effects of such events.
After approval by the Committee, management shall, as soon as practical, inform
each of the Plan participants under the Plan of their potential
Benefits/Incentive Awards under the operating rules adopted for the Plan year.

 

(b) Responsibilities of the CEO. Notwithstanding any provision to the contrary,
the CEO of the Bank administers the program directly and provides liaison to the
Committee, including the following specific responsibilities: recommend the
Participants to be included in the Plan each year (this includes determining if
additional Employees should be added to the Plan and if any Plan participants
should be removed from participating in the Plan); provide recommendations for
the Incentive Award Opportunities amounts at Threshold, Target, and Maximum for
Employees other than himself; review the objectives and evaluations, adjust
guideline awards for performance and recommend final payouts to the Committee;
and, provide other appropriate recommendations that may become necessary during
the life of the Plan. This could include such items as changes to Plan
provisions.

 

           5.02           Claims Procedure. Claims for Benefits under the Plan
shall be filed in writing with the Committee. Written notice of the Committee’s
disposition of a claim generally shall be furnished to the claimant within
60 days after the application therefore is filed. However, if special
circumstances exist of which the Committee notifies the claimant within such
60 day period, the Committee may extend such period to the extent necessary, but
in no event beyond 180 days after the claim is filed. If the claim is denied,
the reasons for the denial shall be specifically set forth in writing, pertinent
provisions of the Plan shall be cited, and, where appropriate, an explanation as
to how the claimant can perfect the claim will be provided. Any claimant who has
been denied a Benefit shall be entitled, upon request to the Committee, to
appeal the denial of his claim within 60 days following the Committee’s
determination described in the preceding sentence. Upon such appeal, the
claimant, or his representative, shall be entitled to examine pertinent
documents, submit issues and comments in writing to the Committee, and meet with
the Committee. The Committee shall review its decision and issue a final
decision to the claimant in writing, generally within 60 days following such
appeal. However, if special circumstances exist of which the Committee notifies
the claimant within such 60 day period, the Committee may extend such period to
the extent necessary, but in no event beyond 120 days following such appeal.

 

ARTICLE VI

AMENDMENT AND TERMINATION

 

           6.01           Right to Amend or Terminate. The Committee has
developed the Plan on the basis of existing business, market and economic
conditions, current services and staff assignments. Therefore, the Committee
reserves the right at any time to terminate or amend the Plan in any manner and
for any reason; provided, that no amendment or termination shall, without the
consent of the Participant or, if applicable, the Beneficiary, adversely affect
such Participant’s or Beneficiary’s rights with respect to Benefits earned as of
the date of such amendment or termination.

  

 5 

 



 

ARTICLE VII

GENERAL PROVISIONS

 

           7.01           No Enlargement of Employment Rights. Nothing contained
in this Plan shall give or be construed as giving any Employee the right to be
retained in the service of the Bank or shall interfere with the right of the
Bank to discharge or otherwise terminate any Employee’s employment at any time.

 

           7.02           Gender. Whenever any masculine terminology is used in
this Plan, it shall be taken to include the feminine, unless the context
otherwise indicates.

 

           7.03           Applicable Law. This Plan shall be construed and
regulated, and its validity and effect and the rights hereunder of all parties
interested shall at all times be determined in accordance with the laws of the
State of Maryland, except to the extent such state law is preempted by federal
law.

 

           7.04           Titles and Headings. The titles and headings included
herein are included for convenience only and shall not be construed as in any
way affecting or modifying the text of the Plan, which text shall control.

 

           7.05           Withholding. The Bank reserves the right to withhold
from payments of Benefits/Incentive Awards such amounts of income, payroll, and
other taxes as it deems advisable, and if the amount of such cash payment is not
sufficient, the Bank may require the Participant or Beneficiary to pay the Bank
the amount required to be withheld as a condition of delivering
Benefits/Incentive Awards under the Plan.

 

           7.06           Successors. All obligations of the Bank and the
Company under the Plan shall be binding upon and inure to the benefit of any
successor to the Bank and/or the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Bank and /or the Company.

 

           7.07           Section 409A. It is intended, and the Plan will be so
construed, that any amounts payable under the Plan shall be exempt from Code
Section 409A a short-term deferrals pursuant to Treasury Regulation
§1.409A-1(b)(4). However, to the extent any amount payable under the Plan is
not, in fact, exempt from Code Section 409A, it is intended, and the Plan to be
so construed, that such amount shall comply with the provisions of Code Section
409A, then neither the Bank, the Company the Boards of Directors of the Bank
and/or the Company, the Committee nor its or other designees or agents shall be
liable to any Participant or other persons for actions, decisions or
determinations made in good faith.

 

  

[signature page follows]

 

 

 6 

 

 

The Board of Directors of the Community Bank of the Chesapeake adopted this
Community Bank of the Chesapeake Executive Incentive Compensation Plan, as
amended and restated (the”Plan”) on February 4, 2016 and the Plan is effective
as of the 1st day of January, 2016.

 

 





ATTEST:   COMMUNITY BANK OF THE CHESAPEAKE                           By:        
  William J. Pasenelli, President & CEO  



 

 

 



 7 

 

